MCDONALD, J.,
with whom BERDON, J., joins, concurring in part and dissenting in part. We agree with the majority opinion except as to part IV.
This case demonstrates that the collateral source credit provision of Tort Reform I can lead to unforeseen and unfair results. In apportioning liability in this case, the jury found that St. Joseph’s Hospital (hospital) was 65 percent responsible for the plaintiffs injuries, while each of the two doctors, Yap and Alcan, was 17.5 percent responsible. The jury also found that the plaintiff suffered $2,315,000 in damages. Under the majority’s holding, the hospital’s pretrial settlement with the plaintiff in the amount of $1,300,000 is deducted from the damage award, further decreasing the plaintiff’s recovery. The plaintiff will receive $355,250 from both Yap and Alcan (35 percent of $2,315,000 minus $1,300,000), instead of $810,250 (35 percent of $2,315,000), $455,000 less then the amount the jury intended to award. Here, the defendants’ apportioned share is reduced by the amount the jury found that the hospital ought to pay, and the majority decision further reduces the verdict amount by the settlement actually paid by the hospital. This provides the doctors with a double credit that constitutes a windfall. Yap and Alcan benefit doubly.
The majority refuses to apply the 1987 amendment to the collateral source provision of Tort Reform I in this case. That amendment explicitly provides that “ ‘ [collateral sources’ do not include amounts received by a claimant as a settlement.” Public Acts 1987, No. *66087-227, § 5, now codified at General Statutes § 52-225b. I would uphold the decision of the trial court and apply in this case the 1987 amendment to the Tort Reform I definition of collateral sources.1
While discussing the 1987 amendment, Senator Anthony V. Avallone stated that “[i]t was found that settlements, when a party agrees before trial, that it will take a certain amount of money and release the other party from all exposure, that is the settlement. And it was found in last year’s bill that that could be determined to be a collateral source, and thereby deductible from the judgment. All parties agreed that was a double shot at the victim. It wasn’t fair. It has been eliminated.” 30 S. Proc., Pt. 6, 1987 Sess., pp. 1939-40. Characterizing the act as it read as “technically flawed” and “absolutely unworkable”; id., p. 1932, remarks of Senator Avallone; the legislature also amended Tort Reform I by deleting from the definition of collateral sources “payments made ... by any person as compensation for personal injury or wrongful death attributable to the incident giving rise to the cause of action . . . .” Public Acts 1986, No. 86-338, § 5. The deletion and the explicit exclusion were meant to clarify the original intent of the legislature in defining collateral sources. This was evidenced by the remarks of Senator Thomas F. Upson, who, referring to the collateral source provision of the 1987 amendment, stated: “I believe this is a technical correction.” 30 S. Proc., supra, p. 1963. During a later debate in the House, Representative Robert G. Jaekle referred to “technical changes that made sense, that clarified intent, that made [Tort Reform I] more workable.” 30 H.R. Proc., Pt. 16, 1987 Sess., p. 5733.2
*661When the legislature acted in 1987, it did not expressly state that the 1987 amendment should apply retroactively. However, well established principles of statutory construction “require us to construe a statute in a manner that will not thwart its intended purpose or lead to absurd results.” Turner v. Turner, 219 Conn. 703, 712, 595 A.2d 297 (1991). In determining whether the exclusion of settlements from the collateral source provision of Tort Reform I was intended to apply retroactively, we must “look to the history of [the] enactment [of the 1987 amendment], to the mischief it was designed to remedy, and to the underlying policy it was intended to serve, to determine what purposes the legislature sought to achieve.” Id., 713.
In this case, the legislative history clearly indicates that inteipretation of the original language of Tort Reform I led to unfair results. The aim of tort reform was not to benefit tortfeasors doubly, but to allocate the burden of fairly compensating injured parties among tortfeasors according to the degree of their relative responsibility. Nothing could be further from the intent of the legislature than the result reached by the majority in this case.
When the legislature is clarifying prior legislation, the correction has retroactive effect. “According to well established principles of statutory construction, an amendment that construes and clarifies a prior statute operates as the legislature’s declaration of the meaning of the original act.” Id., 717; accord Tax Commissioner v. Estate of Bissell, 173 Conn. 232, 246, 377 A.2d 305 (1977). “Where an amendment is intended to clarify the original intent of an earlier statute, it necessarily has retroactive effect.” (Internal quotation marks omitted.) Toise v. Rowe, 243 Conn. 623, 628, 707 A.2d 25 (1998). *662In debating this amendment, the legislators used the very language — “clarified intent” — that we have recognized as giving retrospective effect to legislation. Thus, according to the legislative history, the legislature clearly and unequivocally expressed its intent to apply the legislation retrospectively. See, e.g., Connecticut National Bank v. Giacomi, 242 Conn. 17, 40, 43, 699 A.2d 101 (1997); Reliance Ins. Co. v. American Casualty Co. of Reading, Pennsylvania, 238 Conn. 285, 289-91, 679 A.2d 925 (1996). We would follow that expressed intention and uphold the trial court’s application of the 1987 amendment’s definition of collateral sources to avoid a double credit for the defendants.
Accordingly, we concur in parts I, II, III and V and respectfully dissent from part IV of the majority opinion.

 The majority finds the deleted language unambiguous. See part IV of the majority opinion. If so, one might question why the legislature not only deleted the language, but also explicitly excluded settlements.


 Representative Jaekle spoke in opposition of the 1987 amendment, disagreeing with changes to the joint and several liability provisions of Tort *661Reform I, but spoke in favor of the 1987 amendment’s “good technical changes.” 30 H.R. Proc., supra, p. 5733.